NUMBER 13-14-00149-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


      IN RE ING AMERICA EQUITIES, INC. AND SECURITY LIFE OF
                  DENVER INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       Relators, ING America Equities, Inc. and Security Life of Denver Insurance

Company, filed a petition for writ of mandamus in the above cause on March 7, 2014,

contending that the trial court erred in refusing to enforce a forum selection clause.

       The Court requests that the real parties in interest, Rosario Parra as Trustee of the

Raul A. Marquez Trust and Dr. Raul A. Marquez, or any others whose interest would be

directly affected by the relief sought, including but not limited to Alberto Morales, ING

Security Life, American International Group Inc., American General Life Insurance

Company, and Nelson P. Todd, file a response to the petition for writ of mandamus on or
before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.


                                                      PER CURIAM


Delivered and filed the
10th day of March, 2014.




                                              2